ITEMID: 001-72113
LANGUAGEISOCODE: ENG
RESPONDENT: CYP
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF KYRIAKIDIS AND KYRIAKIDOU v. CYPRUS
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 (length);Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial awards;Costs and expenses partial award - domestic proceedings;Costs and expenses partial award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 4. The applicants were born in 1952 and 1964 respectively and live in Nicosia.
5. On 22 January 1998 the applicants filed a civil action before the District Court of Nicosia against the Bank of Cyprus Ltd concerning a deposit they had allegedly made to the latter in 1993. The applicants stated that, before filing the action, they had complained to the police and to the Attorney-General of the Republic, who they maintained, refused to investigate their case.
6. The pleadings were completed on 16 November 1998 following five adjournments at the defendant’s request, with the applicants’ consent, in relation to the filing of its defence.
7. From 16 November 1998 until 24 February 2003 the case was adjourned four times at the defendant’s request and with the applicants’ consent, twice at the parties’ and once at the applicant’s request. Further, the court adjourned the case six times mainly for the purpose of dealing with other civil actions. For example the case was adjourned from 30 April 1999 until 7 October 1999 and then to 1 February 2000; from November 2000 to 26 March 2001 and from 24 September 2001 until 28 February 2002 for directions. Within this period, the court also dealt with an interlocutory application filed by the defendant in the proceedings.
8. The hearing of the case commenced on 24 February 2003 and concluded on 22 April 2003. Within this period a total of four hearing sessions were held and an interim decision was delivered.
9. On 23 May 2003 the district court delivered its judgment dismissing the applicants’ action with costs to be paid by them.
10. Article 30 (2) of the Cypriot Constitution in so far as relevant provides as follows:
(2) “In the determination of his civil rights and obligations ..., every person is entitled to a ... hearing within a reasonable time by [a] ... court ...”.
11. On 30 July 2001 the Supreme Court adopted “The Rule of Judicial Practice” which provides as follows:
“During the Court’s meeting of 3 July 2001 and before the Court proceeds with its judicial work, the President announced the issuing of the following Judicial Rule of practice”.
The President of the Supreme Court Mr G.M. Pikis stated as follows:
“With the unanimous agreement of all the Judges of the Supreme Court, the following Rule of Practice is issued:
It is acknowledged that the duty for the hearing of cases within reasonable time is the individual duty of the trial judge and a collective duty of the judicial function. The establishment of rules for conducting a trial within reasonable time and the supervision of the procedures towards preventing delays is the responsibility of the Supreme Court. Its performance must be regulated in a way which secures, not only in advance but also during the course of the trial of cases, that the safeguards set by Article 30.2 of the Constitution and the principles governing the proper administration of Justice, as set out in circulars of the Supreme Court, are complied with. For achieving this purpose, the present Rule of Practice is adopted.
Whenever it comes within the knowledge of the Supreme Court (either through the Registries or following representations made by any person having an interest in the trial of the case without delay) that the trial of the case is being delayed, or it appears from the arrangements made – in respect of its trial– that it is possible that the trial be delayed, or where it appears that the hearing is not conducted uninterruptedly as determined by the circulars of the Supreme Court, the Supreme Court may issue directions for preventing delays in the hearing of the case and for the uninterrupted trial of the case as it deems fit. The responsibility of observing the conduct of cases undergoing trial, for the purpose of briefing the Supreme Court of delays noted or envisaged in the trial of civil and criminal cases, shall be vested with the Registrar, who will serve at the Supreme Court. The gathering of information on this matter shall be regulated by the Chief Registrar in due course”.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
